Citation Nr: 0420429
Decision Date: 07/27/04	Archive Date: 10/04/04

DOCKET NO. 98-20 981                        DATE JUL 27 2004

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
	,	Albuquerque, New Mexico

THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as a result of tobacco use.

REPRESENTATION

Veteran represented by:

Kathy A. Lieberman, Attorney at Law

WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to April 1958.

By a May 1998 RO decision, the veteran's claim of service connection for COPD claimed as due to tobacco use was denied. The veteran appealed this decision to the Board of Veterans' Appeals (Board); and in January 2000, the Board denied the veteran's claim as not well grounded. Thereafter, the veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a December 2002 Order, the Court vacated the Board's January 2000 decision and remanded the matter to the Board. In March 2002 and March 2003, the Board sent the case to its own Evidence Development Unit (EDU) to undertake evidentiary development. Finally, in December 2003, the case was remanded to the RO for review.

In a November 1997 statement, the veteran withdrew the claim of service connection for COPD, claimed as secondary to service-connected pulmonary tuberculosis (PTB). 38 C.F.R. § 20.204. As such, this theory of entitlement will not be discussed in the following decision.

FINDINGS OF FACT

1. Nicotine dependence was not noted on entrance to service; there is clear and unmistakable evidence that nicotine dependence preexisted service and did not increase in severity during service.

2. COPD is not related to a disease, injury, or tobacco use in service.

-2



CONCLUSION OF LAW,

Entitlement to service connection for COPD is denied. 38 U.S.C.A. § 1110, 1131,
1153 (West 2002); 38 C.F.R. § 3.303,3.304,3.306,3.310 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was born in 1930, and served on active duty from July 1954 to April 1958. His service medical records do not reflect diagnoses of COPD or nicotine dependence. On pre-induction examination in April 1954, his lungs and chest were within normal limits. Various service medical records, during the course of his active duty, reflect that he was smoking one to one-and-a-half packs of cigarettes each day. An undated service medical record shows that he reported having smoked cigarettes for ten years. On examination in May 1956, it was noted that his lungs and chest were normal. On separation examination in March 1958, it was noted that he had PTB. He reported a history of having shortness of breath and a whooping cough.

A VA report of hospitalization dated from April 1958 to July 1958, a VA examination report dated in January 1959, a VA chest clinic report dated in June 1964, and aV A report of hospitalization dated in February 1988 are negative for complaints or findings related to COPD or nicotine dependence.

Treatment records from Hoffman Estates Medical Center dated in March 1995 note that the veteran was seen with complaints of shortness of breath, congestion, and a non-productive cough. A history of COPD was noted. The veteran reported that he used to smoke three-and-a-half packs of cigarettes per day for thirty years, but he quit smoking four months ago. An examination revealed decreased breath sounds bilaterally. The lungs were otherwise clear to auscultation. The diagnosis was COPD with acute bronchitis.

- 3 



VA outpatient treatment records dated in May 1996 note, the veteran's complaints of shortness of breath. The veteran indicated that he smoked until one-and-a-half years earlier, and was able to run one mile until 1995. The impression included COPD and emphysema.

In October 1996, a VA physician opined that PTB does not cause emphysema or COPD. It was noted that the veteran had a long history of smoking and this was likely a causative factor ofms emphysema and COPD.

At a December 1996 RO hearing, the veteran testified that his PTB caused his COPD and emphysema.

A January 1997 VA examination report notes the veteran's history of respiratory difficulties for two-and-a-half years and old inactive PTB. The veteran complained of dyspnea, a productive cough with expectoration of white phlegm, and occasional pain or aching in the left anterior hemithorax. The veteran reported that he started smoking cigarettes "when he was seventeen or eighteen years old, an average of one pack a day, very occasionally just over one pack and occasionally also less than one pack" until four years ago when he quit smoking completely. Following an examination, the diagnoses included severe COPD, most likely secondary to a longtime history of cigarette smoking. The examiner noted that the possibility of bronchial asthma could not be totally excluded. Pulmonary function studies were ordered.

In a February 1997 addendum to the January 1997 VA examination report (discussed above), the VA examiner noted that complete pulmonary function studies had been performed. These studies revealed a moderate degree of expiratory airway obstruction with a physiological pattern compatible with a diagnosis of emphysema rather than chronic bronchitis.

The veteran's claim of service connection for COPD, claimed as a result of tobacco use, was received by the RO in September 1997.

-4



:In an October 1997 statement, the veteran's private physician W.T.B., D.O., noted that he first saw the veteran for pulmonary problems in July 1997. Dr. W.T.B. noted that the veteran reported a history of tuberculosis during service. Dr. W.T.B. stated that the veteran developed emphysema secondary to his smoking a pack of cigarettes per day. It was opined that both tuberculosis and chronic smoking led him to have severe emphysema which restricted him from doing his normal, moderate activities of every day living.

In a June 1999 statement, Dr. W.T.B. indicated that the veteran has had problems breathing since service. The diagnosis was COPD with bronchospasm.

The veteran testified during a June 1999 Travel Board hearing that prior to his military service, he smoked a "[p]ack a week, pack every two weeks something like that, maybe a little less." The veteran further testified that he smoked between a pack and a pack-and-a-half of cigarettes every day during, his military service. He indicated that cigarettes were provided as part of rations, and those who smoked were allowed to take breaks from their training. The veteran stated that following service, he continued to smoke at "[a]bout the same level" until approximately 1993, when he quit smoking completely. He indicated that he was first diagnosed with COPD between 1993 and 1995. In addition, the veteran testified that although he had never been diagnosed with nicotine dependence, he just assumed he was nicotine dependent.

In October 2001, the veteran submitted information from the internet regarding nicotine dependence.

In a July 2001 statement, Dr. W.T.B., D.O., indicated that he was a youth (between six and sixteen years of age) during the veteran's period of service, and only started treating the veteran in his adulthood. It was noted that the veteran had related in his initial interview that he had begun smoking during service. It was noted that nicotine was an extremely addictive substance and that it was possible that the veteran became addicted to nicotine while in service. Smoking was deemed the cause of his COPD.

- 5 



In July 2002, the veteran underwent a VA examination. ,During the examination, the veteran reported he first started smoking in 1954 when he first entered service, and stopped smoking in 1993. He related that he had no respiratory problems prior to induction. In 1958, he said, he was diagnosed as having PTB. In 1987, he said, he had symptoms including a cough, sputum production, mild dyspnea on exertion, and colds at least once or twice yearly. By 1994, he said, his symptoms became severe and he required emergency hospitalization. At that time, he said, he was told that he had asthma and emphysema. Following an examination, the clinical impressions were COPD (both emphysema and bronchitis) and a history of tuberculosis treated in 1958 with no recurrence. The examiner indicated that it was hard to divorce the etiology of the veteran's COPD from his cigarette smoking habit which started when he was in service. It was noted that he had COPD, and that the line of duty was questionable.

In May 2003, the veteran underwent a VA general medical examination. The examiner indicated he had reviewed the claims folder in conjunction with the examination. It was noted that the veteran reported having experienced problems with his lungs around 1975 to 1976 when he had episodes of frequent coughing and mild shortness of breath. He said his symptoms became progressively worse. In 1995, he said, he experienced severe respiratory distress; he reported to the emergency room; and he was hospitalized and diagnosed as having emphysema/asthma. Thereafter, he said, he was started on treatment. He said he had a current cough that was constant and occurred on a daily basis. Following a review of the claims file, and an interview and an examination of the veteran, it was opined that it was less likely than not that the veteran acquired nicotine dependence during service. It was noted that there were two indications in the claims file that the veteran had nicotine dependence prior to entering service. First, while on active duty in 1958, he said he had been smoking for 10 years. (In other words, the veteran indicated that he started smoking in 1948, prior to induction, when he was 17 or 18 years old.) Second, during the course of a VA pulmonary examination in 1997, the veteran reported he had started smoking when he was 17 or 18 years old. (The veteran entered active service in his mid 20s.) Based on the aforementioned evidence, the examiner concluded that the veteran had nicotine dependence prior to entering the military. It was also noted nicotine dependence "followed the natural

- 6 



course" through his military service and thereafter. It was noted that the early signs of COPD came in 1975, and were later confirmed in 1995. Further, it was opined that it was less likely than not that the veteran's COPD was due to tobacco use during the military. It was explained that the veteran was going to develop COPD regardless of his military service. It was concluded that COPD was not incurred in or acquired from any injury or any event that happened during active. duty.

Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the pendency of this appeal with the enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102,5103, 5103A, 5106, 5107,5126 (West 2002). Regulations implementing the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29,2001) (38 .C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). Except as specifically noted, the new regulations are effective November 9, 2000. This law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6,2000) (per curiam order) (holding that VA cannot assist in the development of a claim that is not well grounded). The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits..

First, VA has a duty to notify the veteran and his representative, if represented, of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102,5103. In May 1998, the RO denied the veteran's claim of service connection for COPD claimed as due to tobacco use. He was properly notified of the outcome as well as the reasoning behind the May 1998 decision in a June 1998 letter. The Board concludes that the discussion in the May 1998 RO decision, statement of the case (issued in October 1998), supplemental statement of the case (SSOC) (issued in February 2004) and numerous letters over the years (including the January 2004 VCAA letter) informed the veteran of the information

- 7 


and evidence needed to substantiate his claim and complied with VA's notification requirements. Specifically, the Board concludes that the RO decision, SOC, SSOC, and various letters informed him of: why the evidence on file was insufficient to grant service connection; what evidence the record revealed; what V A was doing to  develop the claim; and what information and evidence was needed to substantiate his claim. The January 2004 VCAA letter specifically informed him of what he should do in support of the claim, where to send the evidence, and what he should do if he had questions or needed assistance. Quartuccio v. Principi, 16 Vet, App. 183 (2002). He was for the most part informed to submit everything he had with regard to his application to reopen claims of service connection.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), the Court held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103, must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ or RO) decision on a claim for VA benefits. In the instant case, it is acknowledged that the February 2004 VCAA letter was issued following the May 1998 RO decision which denied service connection for COPD; regardless, no prejudice has occurred. The Board finds that any defect with respect to the VCAAnotice requirement in this case was harmless error. Under the facts of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, the veteran has been provided with every opportunity to submit evidence and argument in support of his claim.

Second, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A. In the instant case, VA has made exhaustive efforts to develop the record. Specifically, the Board sent the case to the EDU on two occasions in March 2002 and March 2003, seeking outstanding medical records and etiological opinions regarding the nature and origin of the veteran's COPD. All relevant medical records are on file, including VA and private medical records (to include records from Dr. W.T.B.). In addition, various VA examination reports are on file which address the critical matter in this case, namely the etiology of COPD. In sum, the Board finds that the record contains sufficient

- 8 



evidence to. make a decision on the claim. VA has fulfilled its duty to assist with regard to the veteran's claim.

In the circumstances of this case, a remand would serve no useful purpose. See
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict .adherence to requirements
in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). As all notification has been given and all relevant available evidence has been obtained, the Board concludes that any deficiency in compliance with the VCAA would not prejudice the veteran and would be harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). VA has satisfied its duties to notify and to assist the veteran in, this case.

Service connection may be established for disability or injury incurred in or aggravated during active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303. Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b); see a/so Savage v. Gober, 10 Vet. App. 488 (1997). Finally, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

- 9



A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Regulation provides that the term "noted" denotes "[0 ]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

The Board is bound in its decisions by precedent opinions of the VA General Counsel. 38 U.S.C.A. § 7104(c). In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.

In July 1998, the Internal Revenue Service Restructuring and Reform Act of 1998 was enacted into law as Public Law No.1 05-206. In pertinent part, this Act prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during military service. 38 U.S.C.A. § 1103. However, that statute does not apply to veterans currently receiving benefits or veterans who filed claims on or before June 9, 1998. The veteran raised the claim of entitlement to service connection for COPD based on tobacco use in September 1997. Therefore, as his claim was filed prior to June 9, 1998, the adjudication thereof is not affected by the aforementioned statute.

A precedential opinion by the VA General Counsel clarified when entitlement to benefits may be awarded based upon inservice tobacco use. This opinion determined that direct service connection maybe established if the evidence shows injury or disease resulting from tobacco use in service. V AOPGCPREC 2-93 {Jan.

- 10



13, 1993), 58 Fed. Reg. 42,756 (1993). The General Counsel issued a clarification of this opinion in June 1993 and stated that the opinion does not hold that service connection will be established fo.r a disease related to' tobacco. use if the affected veteran smoked in service. Rather, the opinion holds that any disability allegedly related to tobacco use which is not diagnosed until after service would not preclude establishment of service connection. However, it must be demonstrated that the disability resulted from use of tobacco during service, and the possible effect of smoking before or after service must be taken into. consideration. VAOPGCPREC 2-93 (June 1993).

The VA General Counsel has also. found that where the evidence indicates a likelihood that a veteran's disabling illness had its origin in tobacco. use subsequent to. service, and that a veteran developed a nicotine dependence during service which led to continued tobacco use after service, the issue then becomes whether the illness may be considered secondary to the service-incurred nicotine dependence and resulting disability may be service connected on that basis pursuant to. 38 C.F.R. § 3.310(a). VAOPGCPREC 19-97 (May 13, 1997); 62 Fed. Reg. 37,954 (1997).

In a May 5, 1997, memorandum, the VA Under Secretary far Health stated that nicotine dependence may be considered a disease for VA compensation purposes. The May 1997 General Counsel opinion stated further that secondary service connection may be established, under the terms of 38 C.F.R. § 3.310(a), only if a veteran's nicotine dependence, which arose in service, and resulting tobacco use may be considered the proximate cause of the disability or death which is the basis of the claim. The determination of proximate cause is one of fact, for determination by adjudication. VAOPGCPREC 19-97 (May 13, 1997).

That General Counsel decision further found that assuming that nicotine dependence may be considered a disease, the two. principal questions which must be answered by adjudicators in resolving a claim for benefits for tobacco-related disability secondary to nicotine dependence are (1) whether the veteran acquired a dependence on nicotine during service; and (2) whether nicotine dependence which arose during service may be considered the proximate cause of disability occurring

- 11 



after service. With regard to the first question, the General Counsel held that the determination of whether a veteran is dependent on nicotine is a medical issue; and that under applicable medical criteria for diagnosing substance dependence, "nicotine dependence may be described as a maladaptive pattern of nicotine use leading to clinically significant impairment or distress," as manifested by certain criteria. VAOPGCPREC 19-97 (May 13, 1997).

That opinion also held that with regard to proximate causation, if it is determined that, as a result of nicotine dependence acquired in service, a veteran continued to use tobacco products following service, adjudicative personnel must consider whether there is a supervening cause of the claimed disability which severs the causal connection to the service-acquired nicotine dependence. VAOPGCPREC 19-97 (May 13, 1997).

As an initial matter the Board will concede, as the veteran alleges, that tobacco use caused his COPD. There are a number of competent medical opinions on file which support the veteran's allegations to include numerous private and VA opinions, all of which are discussed above. The remaining question for the Board to resolve is whether the veteran's COPD was caused or aggravated by any inservice tobacco use.

A review of the veteran's service medical records (1954-1958) shows that he underwent a preinduction examination in April 1954 and nicotine dependence was not indicated. In fact, nicotine dependence was never diagnosed during service. It is noted, however, that he did report being a cigarette smoker. In this regard, an undated service medical record shows that the veteran reported that he had smoked for ten years. In other words, he reported that he first started smoking sometime between 1944 and 1948, many years prior to entering military service.

A May 2003 VA examination report reflects the opinion that it was less likely than not that the veteran developed nicotine dependence during service. The examiner provided a rationale for his opinion, indicating that there was specific evidence in the service medical records (in 1958) and post-service medical records (in 1997) establishing that the veteran became nicotine dependent prior to service. It was

- 12 



pointed out that in 1958,the veteran reported he had been smoking for 10 years, which would date the onset of his smoking to prior to his military service. It was also pointed out that in 1997, the veteran reported during the course of a pulmonary examination that he had started smoking when he was 17 or 18 years old, which, again, would date the onset of his smoking to prior to his military service.

In addition, the VA examiner indicated in his May 2003 opinion that the veteran's preexisting nicotine dependence "followed the natural course" during and after his military service. It was suggested that the veteran was going to develop COPD regardless of his habits during service. The ultimate conclusion was that the veteran's COPD did not result from any injury or event during service, including tobacco use in service.

Given the lack of a nicotine diagnosis on preinduction examination, the clear and unmistakable evidence that the condition preexisted service, and the clear and unmistakable evidence that the condition was not aggravated during service, the presumption of soundness at induction is rebutted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16,2003). Again, it is noted that nicotine dependence was never diagnosed during service including at the time of service entrance. The are numerous allegations (in service and thereafter) that he began smoking prior to service. In addition, there is a highly probative medical opinion on file from May 2003 which is to the effect that nicotine dependence began prior to service and did not increase in severity therein. The Board finds that the aforementioned evidence rebuts the presumption of soundness, and constitutes clear and unmistakable evidence that nicotine dependence preexisted service and was not aggravated in service.

With specific regard to the presumption of aggravation, it is emphasized that a VA examiner opined in a May 2003 report that the veteran's preexisting nicotine dependence followed a natural course during service. The VA examiner did not indicate that preexisting nicotine dependence increased in severity beyond the normal progression of the disease during service but indicated that it advanced at a normal level. Notably, it was pointed out that the veteran would have developed COPD regardless of his inservice tobacco use. The Board finds that the

- 13 



aforementioned evidence constitutes clear and unmistakable evidence that rebuts the presumption that preexisting nicotine dependence became aggravated during service.

As it has been determined that nicotine dependence preexisted service and did not become aggravated therein, service connection for COPD based on nicotine dependence must be denied.

It is acknowledged that there is some medical evidence that suggests that the veteran's nicotine dependence began in service. A July 2002 V A examination report reflects the opinion that the veteran first started smoking during service. The 2002 examiner did not, however, provide a rationale for this opinion. In addition, the veteran's private physician, Dr. W.T.B., stated in a July 2001 statement that the veteran had reported to him that he had not smoked prior to entering service but took up smoking during service. Dr. W.T.B. noted that it was possible that the veteran became addicted to nicotine while in service. Notably, Dr. W.T.B. did not indicate that he had reviewed the veteran's pertinent medical history. Instead, Dr. W.T.B. suggested that his own observations regarding the veteran's health and habits in service were based on the veteran's own self-reported history as he had not provided treatment to the veteran back then.

The Court has held that medical opinions based on speculation, without supporting clinical evidence, do not provide the required degree of medical certainty and would be of no probative value. Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993). Given the basis for the 2002 VA examination opinion (which is entirely unclear) and the basis of Dr. B's opinion (i.e. the veteran's own self-reported history), the Board believes that their opinions are of diminished probative value in comparison to the May 2003 VA opinion. As previously mentioned, the opinion contained in the May 2003 VA examination report was based on an interview and evaluation of the veteran as well as a review of the veteran's medical history as contained in the claims folder.

- 14



It is noted that the veteran has reported during the course of both VA and private treatment as well as at various hearings, that he began smoking seriously during active service and developed nicotine dependence while on active duty. The veteran's opinion regarding the origin of his nicotine dependence does not constitute competent medical evidence of service incurrence. Although the veteran may sincerely believe that his nicotine dependence and COPD are in some way related to his military service, it is well established that, as a layperson, he is not considered capable of opining, no matter how sincerely, as to the etiology of disabilities. See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (" a layperson is generally not capable of opining on matters requiring medical knowledge"), affd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert' denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).	'

In sum, the most probative evidence on file fails to show that nicotine dependence was incurred in service. Further, the evidence fails to show that any in-service tobacco use from July 1954 to April 1958, as opposed to his pre-service or postservice use of tobacco of approximately thirty-five years, was the etiological cause of his current COPD. The Board is not free to conclude so on its own, and cannot accept lay statements to the same effect as competent medical evidence. See Espiritu, 2 Vet. App. at 492.

Notwithstanding nicotine dependence, there is no evidence showing that COPD is related to a disease or injury in service. The veteran's service medical records are negative for complaints or findings related to COPD. The veteran was first
diagnosed with COPD in the early 1990s, more than thirty years after his discharge from service. Finally, the most probative evidence on file establishes that COPD is not related to a disease or injury in service or to a service-connected disability.

In reaching its decision, the Board has considered the matter of resolution of the benefit of the doubt in the veteran's favor; however, application of the rule is only appropriate when the evidence is evenly balanced or in relative equipoise. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 53-56 (1991). Such is not the case in this instance as the weight of the evidence is against the claim of service connection for COPD claimed as due to tobacco use in service.

ORDER

Entitlement to service connection for COPD claimed as due to tobacco use is denied.

D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


- 16 -



